Case 2:14-cv-07826-JAK-GJS Document 81 Filed 08/26/21 Page 1 of 3 Page ID #:6308


  1
  2
  3
  4
  5
  6
  7
  8
                             UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11     RAUL BECERRA QUIROZ,
                                                   Case No. CV 14-7826-JAK (GJS)
 12                  Petitioner
 13            v.                                   ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATIONS OF
 14     CHRISTIAN PFEIFFER,                         UNITED STATES MAGISTRATE
                                                    JUDGE
 15                  Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative 28 U.S.C. §
 18   2254 petition in this case (Dkt. 27 and 27-1 through 27-4, “Petition”) and all
 19   relevant pleadings, motions, and other documents filed in this action, the Report and
 20   Recommendation of United States Magistrate Judge (Dkt. 75, “Report”), and
 21   Petitioner’s Objections to the Report and Recommendation (Dkt. 80). Pursuant to
 22   28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de
 23   novo review of the matters to which objections have been stated.
 24         Petitioner’s assertions and arguments have been reviewed carefully.
 25   Petitioner’s Objections rest for the most part on his contention that the state habeas
 26   proceedings related to his federal habeas claims were deficient, which in itself
 27   precludes application of the otherwise governing 28 U.S.C. § 2254 standard of
 28   review. That contention, in turn, rests on the following series of premises: first, his
Case 2:14-cv-07826-JAK-GJS Document 81 Filed 08/26/21 Page 2 of 3 Page ID #:6309


  1   state court habeas petition proved that he was entitled to relief, assuming his factual
  2   assertions were presumed to be true as is required by state law; second, the state
  3   court, thus, erred in finding that a prima facie case for relief has not been shown
  4   and, instead, should have issued an order to show cause and proceeded with factual
  5   development, including by holding an evidentiary hearing; and third, the state court
  6   therefore “deviat[ed]” from “mandatory” California habeas procedures and
  7   committed state law procedural error, which equates to an unreasonable factual
  8   determination within the meaning of 28 U.S.C. § 2254(d)(2). Petitioner further
  9   posits that this asserted state law error rendered all factual findings by the state court
 10   defective and not worthy of deference, and thus, the Magistrate Judge’s conclusion
 11   that he had not surmounted 28 U.S.C. § 2254(d)(1)’s demanding standard as to any
 12   of his claims necessarily was wrong, because it lacked a proper factual foundation.
 13   Petitioner, in short, contends that the Petition should have received de novo review
 14   and that the Report should be rejected given the Magistrate Judge’s application of
 15   the Section 2254(d) standard of review to his claims.
 16         Petitioner raised a version of this argument in his pre-Report briefing,
 17   asserting that de novo review was required due to the state court’s failure to hold an
 18   evidentiary hearing, and the Report addressed it (at pp. 9-10). Among other things,
 19   the Magistrate Judge observed that Petitioner had failed to identify what further
 20   factual development was need before the state court could have resolved his claims,
 21   including what additional evidence he would have proffered or adduced at a hearing
 22   to prove an entitlement to relief.
 23         Petitioner’s arguments set forth in the Objections continue to improperly
 24   conflate his belief that he had stated a prima facie case for relief (and the state court
 25   therefore erred in concluding otherwise) with the threshold undertaking required by
 26   Section 2254(d)(2), namely, to determine whether the state court made an
 27   unreasonable determination of the facts in light of the evidence of record. A state
 28   court’s fact-finding process is not unreasonably deficient under Section 2254(d)(2)
                                                  2
Case 2:14-cv-07826-JAK-GJS Document 81 Filed 08/26/21 Page 3 of 3 Page ID #:6310


  1   because of a failure to hold an evidentiary hearing unless a petitioner shows why the
  2   failure to hold such a hearing mattered. Petitioner has not persuaded the Court that
  3   the state court’s failure to hold an evidentiary hearing was unreasonable in light of
  4   the evidence of record before the state court.
  5         Having considered the Report and Petitioner’s Objections, the Court
  6   concludes that the Report did not err in applying the Section 2254(d) standard of
  7   review to Petitioner’s claims. 1 The Court further concludes that nothing set forth in
  8   the Objections or otherwise in the record for this case affects or alters, or calls into
  9   question, the findings and analysis set forth in the Report. Having completed its
 10   review, the Court accepts the findings and recommendations set forth in the Report
 11   with one nominal exception noted below. 2
 12         Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2)
 13   Judgment shall be entered dismissing this action with prejudice.
 14
 15         LET JUDGMENT BE ENTERED ACCORDINGLY.
 16
 17          August 26, 2021
      DATED: ________________
 18                                            _______________________________
                                               JOHN A. KRONSTADT
 19                                            UNITED STATES DISTRICT JUDGE
 20
 21
 22
 23
 24
      1
             For this reason, the Court finds unpersuasive Petitioner’s Objection that he
      was entitled to pursue discovery and have an evidentiary hearing in this case, as well
 25   to have the Magistrate Judge’s decision declining to hold an evidentiary hearing and
      to allow discovery “revisited.” See Cullen v. Pinholster, 563 U.S. 170, 185, 187 &
 26   n.7 (2011); see also Gulbrandson v. Ryan, 738 F.3d 976, 993-94 & n.6 (9th Cir.
 27   2013); Stokley v. Ryan, 659 F.3d 802, 809 (9th Cir. 2011).

 28
      2
           There is a typographical error on Page 31, Line 23 of the Report that reads
      “20078” and should, instead, read “2008.”
                                              3
